Citation Nr: 1125602	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  06-15 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a cervical spine disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to June 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of a Department of Veterans Appeals (VA) Regional Office (RO) that denied the benefits sought on appeal.  In April 2009, the Board remanded the claim for additional development.

The Veteran has submitted private medical records that appear to support a claim for service connection for a lumbar spine disorder.  As no such claim has yet been developed for appellate review, it is referred to the RO for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim.

Pursuant to the Board's April 2009 remand, the Veteran was afforded a July 2009 VA examination in which he complained of worsening cervical spine pain and stiffness, which flared up when he turned his head and exercised and interfered with his ability to perform household chores and carry out his duties as a deputy sheriff. 

On clinical testing, the Veteran displayed forward flexion to 45 degrees, extension to 45 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 80 degrees.  While there was evidence of additional reduced motion on repetition, the exact degree of limitation could not be determined because of the Veteran's inability to complete repetitive testing due to pain.

The July 2009 VA examination included advanced neurological testing (electromyography and nerve conduction velocity studies), which yielded a diagnosis of severe left median neuropathy.  However, the VA examiner did not specify whether the upper extremity neurological abnormality was attributable to the Veteran's cervical spine disorder or to a different disability, such as the left wrist disorder for which he is separately service-connected.  Through that omission, the VA examiner did not comply with the terms of the Board's remand, which expressly requested etiological findings with respect to the Veteran's neurological impairment.  Stegall v. West, 11 Vet. App. 268 (1998).

The record thereafter shows that, in December 2009, the Veteran was admitted to a VA surgical intensive care unit for treatment for a herniated nucleus pulposus (slipped disk).  While the Veteran's December 2009 VA hospital admission note has been associated with his claims folder, no other contemporaneous VA records have been requested or obtained.  Accordingly, the Board finds that, on remand, efforts should be made to obtain copies of the Veteran's December 2009 surgical report, discharge summary, and any post-operative VA treatment records that are pertinent to his cervical spine claim.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

A remand is also warranted to provide the Veteran with a new VA examination in support of his claim.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In this case, while the Veteran's July 2009 VA examination is not overly stale, the subsequent evidence of clinical treatment suggests that his cervical spine disorder may have worsened since that time.  Accordingly, the Board finds that a new VA spine examination is needed to assess the current nature and severity of his service-connected disability.  That new VA examination should include a review of the Veteran's entire claims folder.  38 C.F.R. § 4.1 (2010).  It should also include detailed range of motion findings, which specify the degree of additional limitation, if any, which the Veteran experiences on repetitive motion.  Specific repetitive motion findings were not obtained at the time of the July 2009 VA examination, which renders that examination inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Additionally, in light of the foregoing lay and clinical evidence, the Veteran's new VA examination should include detailed findings with respect to other functional limitations associated with his cervical spine disorder.  That new examination should also include advanced neurological tests, which, in contrast with the previous EMG and nerve conduction velocity studies, should be supplemented by an opinion regarding the etiology of any demonstrated neurological abnormality.  That opinion was requested in the Board's initial April 2009 remand, but has not yet been obtained.  Thus, is order to ensure compliance with the terms of the initial remand, an additional remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, on remand, the VA examiner should comment on whether any demonstrated neurological abnormalities are attributable to the Veteran's cervical spine disorder or are instead related to a different disability, including his service-connected left wrist disorder, which is not at issue in this appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all medical records from the VA Medical Center in Asheville, North Carolina, dated from June 2009 to the present.

2.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate specialist to determine the current severity of his service-connected cervical spine disorder.  The claims folder should be reviewed by the examiner, and the examination report should reflect that review.  The examiner should provide a rationale for all opinions and reconcile it with all pertinent evidence of record, including the Veteran's July 2009 VA examination, the subsequent evidence of surgical treatment for a herniated nucleus pulposus, and any other pertinent medical records obtained in accordance with this remand.  Specifically, the VA examiner's opinion should address the following:

a)  Set forth all current complaints, findings, and diagnoses pertaining to any cervical spine disorder.  

b)  Provide range of motion and repetitive range of motion findings of the cervical spine.  

c)  Describe any pain, weakened movement, excess fatigability, or incoordination resulting from the Veteran's cervical spine disorder.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

d)  State the length of time during the past twelve months that the Veteran has had incapacitating episodes due to his cervical spine disorder.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require rest prescribed by a physician and treatment by a physician.

e)  State whether the Veteran's service-connected cervical spine disorder is manifested by any neurological impairment and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis: complete and incomplete.  With incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct any necessary sensory, reflex, and motor testing, to specifically include EMG and nerve conduction velocity studies.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.  To the extent that the Veteran's neurological symptoms are etiologically related to a disability separate and apart from his cervical spine disorder, identify those symptoms and the underlying disability.

3.  Then, readjudicate the claim remaining on appeal.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

